Citation Nr: 0928471	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a spastic colon, to 
include as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
RO in St. Louis, Missouri, which denied service connection 
for a spastic colon. 


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era and 
is presumed to have been exposed to herbicides. 

2.  The Veteran's spastic colon is not shown by competent 
medical evidence to be linked to service; it did not manifest 
in service or for many years thereafter, and is not shown to 
have been caused or aggravated by the Veteran's exposure to 
herbicides.  


CONCLUSION OF LAW

The Veteran's spastic colon was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002 & Supp 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim for service connection 
for a spastic colon, VA has met all statutory and regulatory 
notice and duty to assist provisions.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in July 2007 fully 
addressed all necessary notice elements under the VCAA and 
was sent prior to the initial rating decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim, and of the Veteran's and VA's 
respective duties for obtaining such evidence.  The Board 
concludes that the duty to notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule has 
been rescinded by the Secretary.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Any error related to this element is harmless.

VA also has a duty to assist the Veteran in the development 
of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting him in obtaining service 
treatment records and other pertinent treatment records, as 
well as providing an examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and 
private medical records are in the file.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  The Board 
concludes that VA's duty to assist with respect to obtaining 
the Veteran's medical and other pertinent records has been 
satisfied. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

The Board finds that an examination is not required in this 
case.  While there is evidence of a current disability, the 
Veteran has not submitted any competent evidence suggesting 
that his bowel condition, first shown over thirty years since 
his separation from service, may possibly be related to 
herbicide exposure or any other in-service disease, injury, 
or event.  As will be discussed below, gastrointestinal 
conditions are not included in the list of diseases presumed 
to have resulted from herbicide exposure.  Moreover, there is 
no evidence indicating a possible relationship between the 
Veteran's gastrointestinal condition and his period of 
service, or suggesting that further inquiry would help 
establish such a relationship.  Finally, the Veteran's 
service treatment and private medical records, as well as his 
own statements, constitute sufficient evidence to decide the 
case. Thus, the Board concludes that an examination is not 
required to make a decision on the claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).



II. Service Connection

The Veteran contends that his spastic colon is the result of 
his exposure to the herbicide Agent Orange while serving in 
Vietnam.  He also suggests that it may be due to exposure to 
napalm.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, VA regulations provide that certain diseases 
associated with exposure to herbicide agents may be presumed 
to have been incurred in service even if there is no evidence 
of the disease in service, provided the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  

A veteran who during active military, naval, or air service 
served in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence establishing that 
the veteran was not exposed to any such agent.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307.  

Here, the Veteran's DD 214 shows that he served in Vietnam 
during the applicable time period, and that he was awarded 
the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  For the purposes of this decision, he may be 
presumed to have been exposed to an herbicide agent such as 
Agent Orange.  

In order to benefit from the presumption of service 
connection for diseases associated with herbicide exposure, 
the Veteran must have one of the diseases enumerated in 
section 3.309(e).  The diseases presumed to be caused by 
herbicide exposure include AL amyloidosis, chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult- onset 
diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

The Veteran is diagnosed with diverticulosis, which has also 
been characterized as a spastic colon.  Gastrointestinal and 
digestive disorders are not included in the list of diseases 
deemed to be associated with herbicide exposure under 
§ 3.309(e).  In fact, the Secretary, under authority of the 
Agent Orange Act of 1991, Public Law 102-4, 105 Stat. 11, 
which was extended by the Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, Section 201(d), 
has explicitly excluded gastrointestinal disorders from this 
list.  72 Fed. Reg. 32395, 32403 (June 12, 2007).  Because 
gastrointestinal disorders are not included among the 
diseases associated with herbicide exposure under § 3.309(e), 
the Veteran may not benefit from this presumption.  

There is no statute or regulation that addresses exposure to 
napalm.  Thus, the Board cannot find the Veteran 
presumptively entitled to service connection based on his 
alleged exposure to napalm. 

While the Veteran has not established service connection on a 
presumptive basis, he is not precluded from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

The Veteran argues that his spastic colon, diagnosed as 
diverticulosis, was directly caused by his exposure to 
herbicides in Vietnam.  In a January 2008 letter, he stated 
that he had food poisoning while in the service and that he 
did not go to a doctor while in the military because of his 
training and because he did not feel ill enough.  He also 
stated that when he returned to the United States, he was 
seen by a doctor who thought he might have an allergic 
reaction to food.  The Veteran found out subsequently that 
his difficulty eating was due to a nervous condition.  The 
Veteran stated that some time later, he started having colon 
problems, but did not really know it.  He put up with the 
pain for about two or more years, and then complained of it 
to a doctor, who diagnosed him with a spastic colon and 
diverticulosis.  In this letter, the Veteran contends that he 
had colon problems "all along," and that his condition was 
caused by herbicide exposure.  The Veteran also mentions in 
this letter that napalm bombs were dropped near places where 
he lived and spent his time in Vietnam.  In his Notice of 
Disagreement, the Veteran states that he had problems with 
his spastic colon for many years before he realized what it 
was and sought treatment for it by a doctor.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The Veteran is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
Board may not accept the Veteran's statements as evidence of 
a nexus between his current disability and his in-service 
exposure to Agent Orange or napalm. 

The Board has reviewed the evidence of record, including the 
Veteran's service treatment and private medical records.  The 
Veteran's service treatment records, including his separation 
from service examination, are negative for any diagnosis, 
treatment, or complaint of a gastrointestinal condition.  

The earliest medical evidence of the Veteran's abdominal pain 
is an April 5, 2002 private treatment record.  In this 
record, the Veteran reported that he had attacks of abdominal 
pain for the last year, and that his most recent attack was 
the most severe.  The record contains entries for the 
Veteran's colonic history, gastric history, and rectal 
history.  While the Veteran stated that he had always 
complained of gas, he did not report a history of abdominal 
pain dating back more than a year.  The examining doctor 
found the Veteran to have some form of a colonic spasm 
possibly triggered by the persistence of a microscopic 
colitis.  In an April 26, 2002 private treatment record, the 
same doctor diagnosed him with diverticulosis of the left 
colon.  Since 2002 the Veteran has been repeatedly treated 
for abdominal pain.  In November 2004 he underwent removal of 
his gallbladder.  In August 2005, he was hospitalized for 
seven days for severe abdominal pain.  The final diagnosis at 
discharge was diverticulosis. 

The evidence fails to show that the Veteran complained of or 
was treated for abdominal pain in service or for over thirty 
years since he left the service.  The Veteran mentions 
suffering from food poisoning while in the service, and 
having trouble with his digestion when he first returned to 
the United States due to his nerves.  However, the Veteran 
himself does not claim that these health issues are related 
to his current disability, but rather attributes them to 
other causes, namely food poisoning and a nervous condition.  
The Veteran states in his Notice of Disagreement that he had 
colon problems for many years before he began to seek 
treatment for it.  In his claim, the Veteran states that he 
had been treated for a spastic colon since 1995, which would 
be about twenty five years since his separation from service.  
The April, 5, 2002 treatment record, which was written by the 
same doctor whom the Veteran states treated him in 1995, 
shows that he was first treated for this condition in 2002 or 
over thirty years since he left the service.  In a June 2007 
statement, the Veteran argued that his condition began twenty 
five years ago, which would be around 1982 or roughly twelve 
years since he left the service.  The Board gives more weight 
to the April 5, 2002 treatment record as establishing when 
the Veteran's condition first manifested, which would be 
around 2001.  This record gives a history of the Veteran's 
condition, it was written by the same doctor whom the Veteran 
claims treated him in 1995, and the Veteran has been 
inconsistent in his own statements as to the history of his 
disability.  Nevertheless, whether twelve years, twenty five 
years, or over thirty years passed after the Veteran left the 
service before his abdominal pains first manifested, such a 
long period of time without any complaints or treatment for 
his condition heavily weighs against a finding of continuity 
between the Veteran's gastrointestinal condition and his 
period of service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Thus, the Veteran's service treatment records and 
private medical records do not show a connection between his 
gastrointestinal condition and any in-service injury, 
disease, or event, to include his exposure to herbicides and 
napalm.  

In summary, while the Veteran's service in Vietnam allows for 
a presumption of herbicide exposure in the present case, 
gastrointestinal conditions are not among the diseases 
associated with herbicide exposure under 38 C.F.R. § 
3.309(e), thus precluding a grant of presumptive service 
connection due to herbicide exposure.  Furthermore, the 
medical evidence is negative for any complaints or treatment 
for a spastic colon or other gastrointestinal condition in 
service or for over thirty years thereafter.  The Veteran has 
not submitted any other evidence showing that his exposure to 
herbicides or to napalm was the cause of his disability.  
Therefore, service connection is not warranted on a direct 
basis. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a spastic colon must be denied.  See Hickson, 
supra; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for a spastic colon is 
denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


